November 21, 2008


Mr. Sam Baxter
McKool Smith, P.C.
P.O. Box O
Marshall, TX 75671
Mr. David M. Gunn
Beck, Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010

RE:   Case Number:  06-0979
      Court of Appeals Number:  06-03-00077-CV
      Trial Court Number:  99-0199-1

Style:      SONAT EXPLORATION COMPANY
      v.
      CUDD PRESSURE CONTROL, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Christopher      |
|   |Tramonte             |
|   |Mr. Arthur W. Landry |
|   |Ms. Debbie Autrey    |
|   |Ms. Sherry Griffis   |